Case 1:18-cv-01316-AJT-MSN Document 35 Filed 10/30/19 Page 1 of 1 PageID# 429



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION



Central Source LLC                                )
                                                  )
                        Plaintiff                 )
                                                  )
v.                                                )   CIVIL ACTION NO. 1:18cv1316
annalcreditreport.co, et al.                      )
                                                  )
                        Defendants                )



                                     ENTRY OF DEFAULT


                In accordance with plaintiff’s request to enter default and the declaration of

Ari S. Meltzer, Esq., the Clerk of this Court does hereby enter the default of defendant

fannualcreditreport.com, vannualcreditreport.com, qannualcreditreport.com and

xannualcreditreport.com for failure to plead or otherwise defend as provided by the Federal

Rules of Civil Procedure.

        The entry of default is in accordance with Rule 55(a) Federal Rules of Civil Procedure.

                                                      FERNANDO GALINDO
                                                      CLERK OF COURT


                                                      By: __________/s/__________
                                                          Kathy Lau
                                                          DEPUTY CLERK


Dated: 10/30/19
